DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  lines 21-22, the limitation “to first conductive contacts” needs to be changed to “to the first conductive contacts” because it is not a first mentioned.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  lines 23-24, the limitation “to second conductive contacts” needs to be changed to “to the second conductive contacts” because it is not a first mentioned.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/132965 A1.
Regarding claim 1, WO 965 (Fig. 7) discloses a microelectronic structure, comprising: a substrate102 including a first metal layer 146 and a second metal layer 146 (se annotations in Fig. 7 reproduced below, [0031] and [0033]); a cavity in the substrate, wherein a portion of the first metal layer 146 in the substrate, and a portion of the second metal layer 146 in the substrate, are exposed in the cavity; and a bridge component 114-6 in the cavity, wherein the bridge component 114-6 includes a first face and an opposing second face, wherein the second face of the bridge component is between the first face of the bridge component and a bottom surface of the cavity in the substrate, wherein the bridge component 114-6 includes a first conductive contact 124 at the first face and a second conductive contact 124 at the second face, wherein the second conductive contact 124 is electrically coupled to the portion of the first metal layer 146 in the cavity, and wherein the portion of the first metal layer 146 is between the second face of the bridge component and the portion of the second metal layer 146.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd metal)][AltContent: textbox (1st metal)]
    PNG
    media_image1.png
    293
    569
    media_image1.png
    Greyscale



	Regarding claims 2-3 and 5-6, WO 965 (Fig. 7) further discloses: the second conductive contact 124 is electrically coupled to the portion of the first metal layer 146 by solder 150-2; the portion of the first metal layer and the portion of the second metal layer together provide the bottom surface of the cavity; a microelectronic component 114-8 electrically coupled to the first conductive contact 124 at the first face of the bridge component 114-6; and the substrate 102 further includes a third conductive contact 146 outside the cavity and the microelectronic component 114-8 is electrically coupled to the third conductive contact of the substrate.
	Regarding claim 7, WO 965 (Fig. 7) discloses a microelectronic structure, comprising: a substrate 102 including a first metal layer 146 and a second metal layer 146 (see notations in Fig. 7 above); a cavity in the substrate, wherein a portion of the first metal layer 146 in the substrate, and a portion of the second metal layer 146 in the substrate, are exposed in the cavity; and a bridge component  114-6 in the cavity, wherein the bridge component 114-6 includes a first face and an opposing second face, wherein the second face of the bridge component is between the first face of the bridge component and a bottom surface of the cavity in the substrate, wherein the portion of the first metal layer 146 is between the second face of the bridge component and the portion of the second metal layer 146, wherein the bridge component 114-6  includes a first conductive contact 124 at the first face and a second conductive contact 124 at the second face, and wherein the second conductive contact 124 is electrically coupled to the portion of the second metal layer 146 (through a die 114-1) in the cavity.
	Regarding claims 8 and 10-13, WO 965 (Fig. 7) further discloses: the portion of the first metal layer 146 and the portion of the second metal layer 146 together provide the bottom surface of the cavity; the second conductive contact 124 is electrically coupled to the portion of the second metal layer 146 by solder 150-1; a microelectronic component 114-8 electrically coupled to the first conductive contact 124 at the first face of the bridge component 114-6; the substrate 102 further includes a third conductive contact 146 outside the cavity and the microelectronic component 114-6 is electrically coupled to the third conductive contact of the substrate; and the microelectronic component 114-6 is electrically coupled to the third conductive contact of the substrate by solder 150-3.
	Regarding claim 14, WO 965 (Fig. 7) discloses a microelectronic assembly, comprising: a substrate 102 including a first metal layer 146 and a second metal layer 146 (see annotations in Fig. 7 above), wherein a face of the substrate includes first conductive contacts 146; a cavity in the substrate, wherein a portion of the first metal layer 146 in the substrate, and a portion of the second metal layer 146 in the substrate, are exposed in the cavity; and a bridge component 114-6 in the cavity, wherein the bridge component 114-6 includes a first face and an opposing second face, wherein the second face of the bridge component is between the first face of the bridge component and a bottom surface of the cavity in the substrate, wherein the portion of the first metal layer 146 is between the second face of the bridge component and the portion of the second metal layer 146, wherein the bridge component 114-6 includes second conductive contacts 124 at the first face and a third conductive contact 124 at the second face, and wherein (1) the third conductive contact 124 is electrically coupled to the portion of the first metal layer 146, or (2) the third conductive contact  124 is electrically coupled to the portion of the second metal layer 146; and a microelectronic component 114-8 having a face including fourth conductive contacts 124, wherein some of the fourth conductive contacts 124 of the microelectronic component 114-8 are conductively coupled to first conductive contacts 146 of the substrate, and wherein some of the fourth conductive contacts 124 of the microelectronic component are conductively coupled to second conductive contacts 124 at the first face of the bridge component 114-6.
	Regarding claims 15 and 17-19, WO 965 (Fig. 7) further discloses: a pitch of first conductive contacts 146 of the substrate is greater than a pitch of second conductive contacts 124 of the bridge component; the microelectronic component 114-6 includes a die ([0032]); a fill compound 127 (not shown in Fig. 7, see Fig. 1) between the microelectronic component and the substrate; and the microelectronic component includes a transistor ([0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/132965 A1.
Regarding claim 16, WO ‘965 (Fig. 7) further discloses the microelectronic assembly further includes: a second electronic component 114-4 having a face including fifth conductive contacts 122, some of the fifth conductive contacts of the second electronic component are conductively coupled to first conductive contacts 146 of the substrate.
 WO ‘965 (Fig. 7) does not disclose some of the fifth conductive contacts of the second electronic component 114-4 are conductively coupled to second conductive contacts at the first face of the bridge component.  
However, WO ‘965 also discloses other embodiment (Fig. 5) comprising: a second electronic component 114-2 having a face including fifth conductive contacts 122, some of the fifth conductive contacts of the second electronic component are conductively coupled to first conductive contacts 146 of the substrate and some of the fifth conductive contacts of the second electronic component 114-2 are conductively coupled to second conductive contacts 124 at the first face of the bridge component 114-1.  Accordingly, it would have been obvious to modify the Fig. 7 embodiment by providing some of the fifth conductive contacts of the second electronic component conductively coupled to second conductive contacts at the first face of the bridge component in order to electrically connect the second electronic component to the bridge component according to the requirements of the layouts which are desired for the integrated circuit.
Regarding claim 20, WO ‘965 does not disclose the microelectronic assembly has a footprint that is less than 100 square millimeters.
However, the size or footprint of the microelectronic structure can be adjusted depending upon the desired sizes of the elements disposed within the microelectronic structure. Therefore, it would have been an obvious matter of design choice to adjust the size or footprint of the microelectronic assembly, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to disclose all the limitations recited in claim 9, including the portion of the first metal layer includes a metal ring around a perimeter of a bottom of the cavity.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817